Citation Nr: 1530245	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for left lower extremity residual of spine myelopathy evaluated as 10 percent disabling prior to August 15, 2013, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that continued a 10-percent rating for the left lower extremity disability.  A September 2013 rating decision increased the rating for that disability to 20 percent; effective August 15, 2013.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's left lower extremity myelopathy residuals manifested with severe incomplete paralysis of the internal popliteal (tibial) nerve for the period prior to August 15, 2013.

2.  The preponderance of the evidence of record shows that, for the period August 15, 2013, forward, that the Veteran's left lower extremity myelopathy residuals manifested with severe incomplete paralysis of moderately severe severity, but due to the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period prior to August 15, 2013, resolving all reasonable doubt in the Veteran's favor, the requirements for an evaluation of 30 percent, and no more, for left lower extremity residual of spine myelopathy for the period prior to August 15, 2013 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8524 (2014).

2.  For the period prior to August 15, 2013, forward, the requirements for an evaluation of 40 percent, and no more, for left lower extremity residual of spine myelopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a July 2010 RO letter provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran's disability is treated by private physicians.  The private records related to his treatment, as well as the VA examination reports, have been obtained and made a part of the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  Id.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

By way of history, a December 1996 rating decision granted service connection for multiple herniated discs of the cervical spine, status post-surgery times four.  As part of the associated residuals, service connection was also granted for residual myelopathy of the left lower extremity with an initial 10-percent rating, effective in May 1996.  VA received the Veteran's current claim for an increased rating in July 2010.

In his Notice of Disagreement, the Veteran asserted that the RO had used the wrong criteria in rating his disability, as the symptoms of his disability had not been addressed.  He asserted further that the focus of an evaluation of his disability should be on pain, spasticity, and weakness that radiate to his left leg.

The Veteran's attorney asserts that the severity of the Veteran's symptoms have not been adequately addressed, even after the increased ratings granted by the September 2013 rating decision.  The attorney asserts that the examiner at the August 2013 examination assessed the incomplete paralysis of the peripheral nerve involved as moderately severe, which would warrant a rating higher than 20 percent.  See 38 C.F.R. § 4.124a, DC 8520.

As the discussion that follows will set forth, the Veteran is incorrect in his assertion that the wrong criteria have been applied.  The September 2010 examination report reflects that the examiner noted that myelopathy is a disability of the central spinal cord.  Hence, it must be addressed by assessing the peripheral nerve(s) where it manifests.  As concerns the attorney's assertion, words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  As a result, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as it relates to the severity of the Veteran's disability.  Thus, use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

CTS is rated as incomplete  Per the above notation, the RO has evaluated the Veteran's left lower extremity under the criteria for peripheral nerves.  Disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function. Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating disability from the conditions in the preceding sentence refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The RO continued the 10-percent rating under DC 8524, which rates paralysis of the internal tibial nerve.  Under these criteria, a 40-percent rating is warranted for complete paralysis with plantar flexion lost, frank adduction of the foot impossible, flexion and separation of toes abolished; no muscle in the sole can move; in lesions of the nerve high in popliteal fossa, and plantar flexion of the foot is lost.  38 C.F.R. § 4.124a.  Mild incomplete paralysis of the nerve warrants a 10-percent rating; moderate incomplete paralysis, 20 percent; and, severe, 30 percent.  Id.

The September 2010 examination report reflects that the Veteran reported that he had experienced a significant increase in cramping and spasticity since 2005, both of which caused constant pain.  He starting having numbing and tingling in the left leg in 2008, primarily in the posterolateral upper leg and across the toes.  The Veteran also reported primary problems with his gait, which is with weakness.  He has an implanted Baclofen pump for delivery of medication for his spasticity.

Physical examination revealed normal finger-to-nose testing, but the Veteran's gait was spastic.  He was able to raise up on his heels as well as up on his toes briefly, but he was unsteady on heel-to-toe tandem gait.  Motor examination of the lower extremities was normal, but there was decreased sensation to pinprick and light touch at the left posterolateral thigh, posterior calf, and across the left toes.  The examiner opined that the most likely peripheral nerves were: the left posterior cutaneous for the posterolateral upper leg; the sural nerve for the posterior lower leg; and, the tibial nerves for the decreased sensation across the toes.  The examiner also noted a 2-beat clonus at the left foot on dorsiflexion.

The Veteran was under private treatment for his constant pain and spasticity.  A July 2010 entry of the provider who oversees the Veteran's Baclofen pump notes that the Veteran complained of increased paraesthesias and dysesthesias from the waist down.  At the time of the August 2010 VA examination, the Veteran was treated by Dr. S.K.T. for his pain.  Dr. T's July 2010 entry notes the Veteran had reported increased cervical, thoracic, and lumbar spine over the prior six months.  He denied any urine or bowel incontinence.  The Veteran reported difficulty with bending, getting in and out of a car and chair, house and yard work, lifting, sitting, etc.  The Veteran reported difficulty with most aspects of his life, but he had not missed any work due to his disability.

Dr. T's neurological examination revealed normal muscle tone and hip strength of 4/5.  Otherwise, the neurological examination was within normal limits, and the Veteran's gait and station were normal.  Dr. T's August 2010 findings, which were entered approximately two weeks before the VA examination, were essentially the same.  No decrease in sensation of the lower extremities or gait disturbance was noted.

The notes of D.C.W., M.D., reflect that he treated the Veteran for his cervical spine pathology, and would eventually perform a cervical decompression on the Veteran in the summer of 2011.  Dr. T's February 2011 entry notes the Veteran's progressive spasticity, and he noted the Veteran's great pain in the neck and back.  The context of Dr. W's assessment, however, indicates that the noted spasticity was in the upper extremities.  His May 2011 entry notes that the Veteran reported that his lower back and leg symptoms had increased in severity.  Dr. W noted further that the Veteran was having more dyspraxia with his legs, as he could not control them, and he walked with a spastic gait.  Despite those reported symptoms, Dr. W noted the Veteran had good strength and sensation.  In June 2011, when the Veteran continued to report pain and burning in his legs, Dr. W noted that an MRI examination did not show any lumbar compressive disease.  In a July 2011 pre-op consult with the Veteran, Dr. W noted diminished reflexes in the lower extremities, and that the Veteran's gait was clearly spastic.  Dr. W also noted that he could not explain the Veteran's reported pain and burning in his legs.  Later that month, Dr. W would perform a C3-C4 decompression with fusion for cervical stenosis.
The above compilation of the Veteran's private treatment and the findings at the VA examination reflect the extent of the Veteran's disability.  As earlier noted, the Board acknowledges the purposes of the rating criteria as they apply to ratings of neurological disorders, to include peripheral nerve pathology.  See 38 C.F.R. § 4.120.  Given the medical evidence set forth earlier, the Board finds that the Veteran's left lower extremity more nearly approximated severe incomplete paralysis of the internal popliteal (tibial) nerve, and a 30-percent rating as of the date of the Veteran's claim.  38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8524.  Although the VA examination findings at the August 2010 examination revealed normal tone and strength and diminished sensation, the Board finds that severe incomplete paralysis addresses the Veteran's increased spasticity of the lower extremity and his spastic gait.  A higher rating was not met or approximated, as the medical evidence of record shows that the nerve is not completely paralyzed.

The Board notes the VA examiner's finding of involvement of the sural nerve and cutaneous nerve as it related to decreased sensation at the thigh and upper leg.  The examiner did not specify which cutaneous nerve, and the rating criteria do not reflect a sural nerve, as other peripheral nerves affect the same area of the body.  The rating criteria reflect a rating for only the external cutaneous nerve of the thigh, and only complete paralysis warrants a compensable rating of 10 percent.  38 C.F.R. § 4.124a, DC 8529.

Another examination was arranged for August 2013.  The examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The report also notes that the Veteran is right-handed.  The Veteran reported symptoms of paresthesias and numbness of the left lower extremity.  He also reported that he used a cane to assist with ambulation.  The examiner noted the symptoms were of moderate severity.

Physical examination revealed normal muscle strength of the lower extremities, and there was no muscle atrophy.  Deep tendon reflexes of the lower extremities were normal, but sensation was diminished.  The examiner noted that the Veteran's gait was abnormal, in that it was slow, deliberate, and slightly ataxic.  Based on the examination findings, the examiner noted that the peripheral nerve involvement was of the sciatic nerve, and he assessed the impact as moderately severe.

The Board agrees with the Veteran's attorney that the objective findings on clinical examination show the Veteran's pathology to be of moderately severe severity, especially when the impact on the Veteran's gait is considered.  38 C.F.R. § 4.10.  The Board finds further that August 15, 2013, the date of the examination, is the earliest date factually ascertainable that the Veteran's left lower extremity manifested with sciatic nerve pathology of moderately severe intensity.  See 38 C.F.R. § 3.400(o).  Hence, a 40-percent rating is allowed as of that date.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8520.  The Board finds that a higher, 60-percent, rating was not met or approximated, as there was no finding of any muscle atrophy, let alone marked atrophy, the Veteran's motor strength was normal, and the left lower extremity reflexes were diminished as opposed to absent.

The Board noted the Veteran's entitlement to a staged rating where indicated by the evidence.  In light of the increases allowed by the Board, effective on the dates indicated above, the Board has in fact allowed a staged rating where indicated by the evidence of record.  There is no factual basis for higher ratings at any other times during the rating periods on appeal.  As for the occupational impact of the Veteran's disability, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the evidence of record shows the Veteran has been employed full time as an information technology technician.  Hence, there is no issue as to employability.

As for extraschedular consideration, as discussed above, the Veteran's disability has been evaluated under the applicable rating criteria.  Hence, the Rating Schedule describes and contemplates his myelopathy.  See Thun v. Peake, 22 Vet. App. 111 (2008).  To the extent that it may be argued that the criteria do not, there is no evidence of the governing norms, such as a marked impact on employment or frequent hospitalization.  The Veteran reported he had not missed significant time from work due to his disability.  Thus, the Board finds no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it to the Veteran where applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating not to exceed 30 percent is granted for left lower extremity residual of spine myelopathy for the period prior to August 15, 2013, and not to exceed 40 percent, as of August 15, 2013.



____________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


